On Remand from the Alabama Supreme Court

ROBERTSON, Presiding Judge.
That portion of this court’s prior judgment, which had affirmed the judgment of the DeKalb County Circuit Court reversing the Alabama Real Estate Appraisers Board’s decision to discipline James Walker, has been reversed, and the cause remanded, by the Supreme Court of Alabama. Ex parte Alabama Real Estate Appraisers Bd., 739 So.2d 14 (Ala.1999). In compliance with the Supreme Court’s opinion, that portion of the circuit court’s judgment reversing the decision of the Board is hereby reversed, and the cause is remanded “so that the circuit court may rule on the other arguments raised by Walker in his appeal to that court.” 739 So.2d 17.
REVERSED IN PART AND REMANDED.
YATES, MONROE, CRAWLEY, and THOMPSON, JJ., concur.